UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-4057



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LAMONT HENDERSON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (CR-03-614)


Submitted:   June 30, 2005                 Decided:   January 11, 2006


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melissa J. Kimbrough, Columbia, South Carolina, for Appellant. J.
Strom Thurmond, Jr., United States Attorney, A. Lance Crick,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lamont Henderson was convicted by a jury of being a felon

in possession of firearms, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) (2000).       He was sentenced to 118 months of imprisonment.

On appeal, he maintains that he did not knowingly and intelligently

waive his right to counsel.*           We affirm.

            The Sixth Amendment guarantees not only the right to be

represented      by   counsel    but   the   right    to    self-representation.

Faretta v. California, 422 U.S. 806, 819 (1975).                 The decision to

represent oneself must be knowing and intelligent.                     Id. at 835.

Courts must entertain every reasonable presumption against waiver

of counsel.      Brewer v. Williams, 430 U.S. 387, 404 (1977).                   The

record must show that the waiver was voluntary, knowing, and

intelligent.      United States v. Gallop, 838 F.2d 105, 110 (4th Cir.

1988).     Determination of a waiver of the right to counsel is a

question    of   law   to   be   reviewed      de   novo.     United    States   v.

Singleton, 107 F.3d 1091, 1097 n.3 (4th Cir. 1997).                       We have

reviewed the materials submitted by the parties and conclude that

the district court adequately informed Henderson of the dangers of

self-representation and sufficiently ensured that his waiver of

counsel was knowing and voluntary.


     *
      Although in his opening brief Henderson argued that his
sentence violated his Sixth Amendment rights under Blakely v.
Washington, 542 U.S. 296 (2004), he now concedes in a supplemental
brief that his sentence does not violate his Sixth Amendment rights
under United States v. Booker, 543 U.S. 320 (2005).

                                       - 2 -
            Accordingly,   we   affirm   Henderson’s   conviction   and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              AFFIRMED




                                 - 3 -